Fourth Court of Appeals
                                    San Antonio, Texas
                                           May 11, 2021

                                       No. 04-21-00072-CR

                                   Christian William PFISTER,
                                             Appellant

                                                  v.

                                    THE STATE OF TEXAS,
                                          Appellee

                 From the County Court At Law No 2, Guadalupe County, Texas
                                Trial Court No. CCL-20-0273
                           Honorable Frank Follis, Judge Presiding


                                          ORDER

        On April 6, 2021, we abated this appeal to the trial court to hold a hearing to determine
whether appellant’s court-appointed counsel had abandoned the appeal. We received a
supplemental clerk’s record and supplemental reporter’s record on May 7, 2021. The
supplemental clerk’s record contains a letter notifying Susan Schoon that the trial court
appointed her as appellate counsel to represent appellant in this appeal. The supplemental
clerk’s record also contains findings of fact and conclusions of law, stating that appellant desires
to prosecute his appeal, that appellant is indigent, and that appellant’s prior attorney believed the
case was closed and appellant had dismissed him as counsel. The trial court did not impose
sanctions against appellant’s previous counsel.

        It is therefore ORDERED that this appeal is REINSTATED on the docket of this court.
As previously stated in our March 5, 2021 order, the trial court’s certification in this appeal states
that this criminal case, “is a plea-bargain case and the defendant has NO right to appeal.” Rule
25.2(d) of the Texas Rules of Appellate Procedure provides, “The appeal must be dismissed if a
certification that shows the defendant has a right of appeal has not been made part of the record
under these rules.” TEX. R. APP. P. 25.2(d). It is therefore ORDERED that this appeal will be
dismissed pursuant to Rule 25.2(d) of the Texas Rules of Appellate Procedure unless appellant
causes an amended trial court certification to be filed within thirty days from the date of this
order, showing appellant has the right of appeal. See TEX. R. APP. P. 25.2(d); 37.1; see also
Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005); Daniels v. State,110 S.W.3d 174 (Tex.
App.—San Antonio 2003, no pet.). All other appellate deadlines are SUSPENDED pending our
resolution of the certification issue.



                                               _________________________________
                                               Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of May, 2021.



                                               ___________________________________
                                               MICHAEL A. CRUZ, Clerk of Court